             Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 1 of 6. PageID #: 1




 1                        IN THE UNITED STATES DISTRICT COURT
 2
                           FOR THE NORTHERN DISTRICT OF OHIO
 3

 4                                                  Case No.:
     DONALD NICHOLS,
 5
                       Plaintiff,                  PLAINTIFF’S COMPLAINT AND
 6
                                                   DEMAND FOR JURY TRIAL
 7
              vs.

 8   CAPITAL ONE BANK (USA), N.A.,
 9                     Defendants.
10

11
                                            COMPLAINT
12

13
           DONALD NICHOLS (“Plaintiff”), by his attorney, alleges the following against

14   CAPITAL ONE BANK (USA), N.A. (“Defendant”):
15
        1. Plaintiff brings this action on behalf of himself individually seeking damages and any
16
           other available legal or equitable remedies resulting from the illegal actions of
17
           Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
18

19         cellular telephone in violation of the Telephone Consumer Protection Act (hereinafter

20         “TCPA”), 47 U.S.C. § 227 et seq.
21
                                     JURISDICTION AND VENUE
22
        2. Defendant conducts business in the state of Ohio, and therefore, personal jurisdiction is
23

24         established.

25      3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
26
           Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012), holding that federal and
27
           state courts have concurrent jurisdiction over private suits arising under the TCPA.
28


                                                     -1-

                                         PLAINTIFF’S COMPLAINT
          Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 2 of 6. PageID #: 2



     4. Venue is proper in the United States District Court for the Northern District of Ohio
 1

 2      pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a
 3      substantial part of the events or omissions giving rise to the herein claims occurred, or a
 4
        substantial part of property that is the subject of the action is situated within this District.
 5
                                             PARTIES
 6

 7   5. Plaintiff is a natural person residing in the county of Cuyahoga in the city of Maple

 8      Heights, Ohio and is otherwise sui juris.
 9
     6. Defendant is a corporation doing business in the State of Ohio and is a Virginia
10
        corporation with its principal place of business located in McLean, Virginia.
11

12
     7. At all times relevant to this Complaint, Defendant has acted through its agents,

13      employees, officers, members, directors, heir, successors, assigns, principals, trustees,
14      sureties, subrogees, representatives and insurers.
15
                                   FACTUAL ALLEGATIONS
16
     8. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
17

18   9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

19      debts owed by Plaintiff.
20
     10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (216)
21
        773-15XX.
22

23   11. Defendant placed collection calls to Plaintiff from phone numbers including, but not

24      limited to, (800) 955-6600.
25
     12. Per its prior business practices, Defendant’s calls were placed with an automated
26
        telephone dialing system (“auto-dialer”).
27

28


                                                     -2-

                                        PLAINTIFF’S COMPLAINT
         Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 3 of 6. PageID #: 3



     13. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §
 1

 2      227(a) (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt
 3      allegedly owed by Plaintiff, DONALD NICHOLS.
 4
     14. Defendant’s calls constituted calls that were not for emergency purposes as defined by
 5
        47 U.S.C. § 227(b)(1)(A).
 6

 7   15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

 8      service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
 9
        227(b)(1).
10
     16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
11

12
        automatic telephone dialing system or an artificial or prerecorded voice on his cellular

13      telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
14   17. On April 24, 2018, at or around 11:17 a. m. Pacific Standard Time, Plaintiff spoke with
15
        Defendant’s male representative at phone number (800) 955-6600 and requested that
16
        Defendant cease calling Plaintiff’s cellular phone.
17

18   18. During the conversation, Plaintiff gave Defendant his name to assist Defendant in

19      accessing his account. Defendant’s representative informed Plaintiff that he was unable
20
        to access his account due to a technical issue but that he could take his cell phone number
21
        and place it on a “do not call” list. Plaintiff told Defendant his cell phone number and
22

23      was informed that he woud no longer receive any calls beyond a twenty-four hour grace

24      period.
25
     19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular
26
        telephone and/or to receive Defendant’s calls using an automatic telephone dialing
27
        system in his conversation with Defendant’s representative on April 24, 2018.
28


                                                  -3-

                                      PLAINTIFF’S COMPLAINT
           Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 4 of 6. PageID #: 4



      20. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to
 1

 2       Plaintiff through July 24, 2018.
 3    21. Despite Plaintiff’s request that Defendant cease placing automated collection calls,
 4
         Defendant placed at least Sixty-nine (69) automated calls to Plaintiff’s cell phone.
 5
                         FIRST CAUSE OF ACTION
 6    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
 7                                 ACT
                              47 U.S.C. § 227
 8

 9    22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
10
         forth above at Paragraphs 1-21.
11
      23. The foregoing acts and omissions of Defendant constitute numerous and multiple
12

13       negligent violations of the TCPA, including but not limited to each and every one of the

14       above cited provisions of 47 U.S.C. § 227 et seq.
15
      24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
16
         entitled to an award of $500.00 in statutory damages, for each and every violation,
17

18       pursuant to 47 U.S.C. §227(b)(3)(B).

19    25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
20
                       SECOND CAUSE OF ACTION
21   KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                           PROTECTION ACT
22                        47 U.S.C. § 227 et. seq.
23

24    26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

25       forth above at Paragraphs 1-21.
26
      27. The foregoing acts and omissions of Defendant constitute numerous and multiple
27
         knowing and/or willful violations of the TCPA, including but not limited to each and
28
         every one of the above cited provisions of 47 U.S.C. § 227 et seq.
                                                     -4-

                                         PLAINTIFF’S COMPLAINT
             Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 5 of 6. PageID #: 5



        28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
 1

 2          Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
 3          violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4
        29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
 5

 6                                       PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff, DONALD NICHOLS, respectfully requests judgment be
 8
     entered against Defendant, CAPITAL ONE BANK (USA), N.A. for the following:
 9
                                        FIRST CAUSE OF ACTION
10
        30. For statutory damages of $500.00 multiplied by the number of TCPA violations alleged
11
            herein (69), $34,500.00;
12
        31. Actual damages and compensatory damages according to proof at time of trial;
13

14
                                     SECOND CAUSE OF ACTION

15      32. For statutory damages $1,500.00 multiplied by the number of TCPA violations alleged

16          herein (69), $103,500.00;

17      33. Actual damages and compensatory damages according to proof at time of trial;
18                                   ON ALL CAUSES OF ACTION
19
        34. Costs and reasonable attorneys’ fees;
20
        35. Any other relief that this Honorable Court deems appropriate.
21

22                                      JURY TRIAL DEMAND
23
        36. Plaintiff demands a jury trial on all issues so triable.
24

25

26
                                            RESPECTFULLY SUBMITTED,

27
     Dated: September 25, 2018

28
                                            By: /s/ Peter Cozmyk
                                                        -5-

                                            PLAINTIFF’S COMPLAINT
     Case: 1:18-cv-02387-SO Doc #: 1 Filed: 10/12/18 6 of 6. PageID #: 6



                             Peter Cozmyk
 1
                             Attorney for Plaintiff, Donald Nichols
 2                           COZMYK LAW OFFICES, LLC
                             6100 Oak Tree Blvd., Ste. 200
 3                           Independence, OH 44131
 4
                             P: (877) 570-4440
                             F: (216) 485-2125
 5                           E: Pcozmyk@cozmyklaw.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        -6-

                             PLAINTIFF’S COMPLAINT
